Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,194,814. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘814 patent. Claims 1-2, 3-7 and 8-9 of the instant application are conflicting or coextensive with claims 1, 2-6, and 8 of the ‘814 patent, respectively.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,905,343. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘343.  Claims 10-17, 18, 19 and 20 of the instant application are conflicting or coextensive with claims 1-8, 8, 1, and 7 of the ‘343 patent respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nicolai et al US 8,265,765 discloses a multimodal hearing system to a recipient. Such fitting may include determining a desired perception for an input signal, receiving a measurement of a perception evoked by applying to the recipient one or more stimulation signals that correspond to the input signal, 
Heasman et al US2017/0360365 discloses an expert diagnosis system integrated in a hearing prosthesis system is configured to diagnosis, grade, and remediate inner ear crises, the expert diagnosis system analyzes combinations of in-situ measured inner ear potentials, obtained in response to electrical and/or acoustic stimulation, in order to identify crisis signatures and to correlate those crisis signatures to clinical symptoms of a specific type and cause of an inner ear crises (i.e., automatically diagnosis the inner ear crisis). The expert system is further configured to grade the severity of the identified clinical symptoms and initiate some form of remedial action to address the identified inner ear crisis [Abstract and claim 13].
Litvak et al US2015/0057714 discloses an exemplary system includes 1) an electro-acoustic stimulation ("EAS") sound processor configured to be located external to a patient, 2) a cochlear implant communicatively coupled to the EAS sound processor and configured to be implanted within the patient, 3) an electrode array communicatively coupled to the cochlear implant and configured to be located within a cochlea of the patient, and 4) a receiver communicatively coupled to the EAS sound processor and configured to be in communication with an ear of the patient[Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792